DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenstein (US 5381385).
With respect to claim 1, Greenstein discloses a sensor element (Fig 1) comprising: a stacking structure having surrounding side surfaces in which a plurality of reference potential electrodes (items 18 and 20), a first piezoelectric element (item 16), a first signal electrode (item 22) placed in a position with the first piezoelectric element between at least one of the plurality of reference potential electrodes and itself (Fig 1) and extracting a signal of the first piezoelectric element (Fig 1, wherein the signals are extracted via signal electrodes 26 and 28), a second piezoelectric element, a second signal electrode (item 24) placed in a position with the second piezoelectric element (item 12) between at least one of the plurality of reference potential electrodes and itself (Fig 1) and extracting a signal of the second piezoelectric element are stacked (Fig 1, wherein the signals are extracted via signal electrodes 26 and 28); a first signal side 
With respect to claim 2, Greenstein discloses the sensor element according to claim 1, wherein the first signal side terminal and the second signal side terminal are placed point-symmetrically with respect to a geometrical center of the sensor element in the plan view from the direction of the stacking, and the first reference potential side terminal and the second reference potential side terminal are placed point-symmetrically .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Greenstein in view of Takeshima et al. (US 2003/0015942).
With respect to claim 7, Greenstein discloses a sensor device (Fig 1) comprising: a sensor element (Fig 1) comprising: a stacking structure having surrounding side surfaces in which a plurality of reference potential electrodes (items 18 and 20), a first piezoelectric element (item 16), a first signal electrode (item 22) placed in a position with the first piezoelectric element between at least one of the plurality of reference potential electrodes and itself (Fig 1) and extracting a signal of the first piezoelectric element (Fig 1, wherein the signals are extracted via signal electrodes 26 and 28), a second piezoelectric element, a second signal electrode (item 24) placed in a position with the second piezoelectric element (item 12) between at least one of the plurality of reference potential electrodes and itself (Fig 1) and extracting a signal of the second 
Greenstein does not disclose a base in which the sensor element is placed; and a lid connected to the base.
Takeshima et al. teaches a piezoelectric acoustic device including a base (item 10) in which the sensor element (item 1) is placed; and a lid (item 20) connected to the base (Fig 2).
Before the effective-filing, it would have been obvious to one of ordinary skill in the art to combine the base and lid of Takeshima et al. with the piezoelectric acoustic device of Greenstein for the benefit of providing improved protection for the sensor element (Figs 2 and 4 of Takeshima et al.).
With respect to claim 8, the combination of Greenstein and Takeshima et al. discloses the sensor device according to claim 7. Greenstein discloses that the first signal side terminal and the second signal side terminal are placed point-symmetrically with respect to a geometrical center of the sensor element in the plan view from the direction of the stacking, and the first reference potential side terminal and the second reference potential side terminal are placed point-symmetrically with respect to the geometrical center of the sensor element in the plan view from the direction of the stacking (Figs 1-2, the two reference potential side terminals and the two signal side terminals are disposed at the four corners of the square elements, resulting in their positions being placed point-symmetrically with respect to the geometrical center of the element).
Allowable Subject Matter
Claim 13 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of the first and second boards, and the details of the sensor element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3-6, 9, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest the subject matter of claims 3, 9, 10, or 11 in combination with the remaining elements of their parent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837